Ms. Joan Baldridge, Director Department of Arkansas Heritage The Heritage Center, Suite 200 225 East Markham Little Rock, Arkansas 72201
Dear Ms. Baldridge:
This is in response to your request for an opinion regarding the authority of the Natural Heritage Commission to exchange a parcel of real property held by the Commission for one of greater preservation value.
A.C.A. 15-20-309(a) (Supp. 1987) states in pertinent part as follows:
   The Natural Heritage Commission shall have the following rights, powers, and duties in addition to those already established by law:
      (a)  to receive gifts, grants, donations, fee conveyances or transfers of money and property (both real and personal) from private and public sources, or federal, or either; and to sell or dispose of such property (real and personal, or either) as the Commission deems advisable.
You do not indicate in your correspondence the manner in which the Commission acquired the Smoke Hole property.  If it was received by gift, grant, donation, fee conveyance or transfer, as set out in 15-20-309(a), then it is reasonable to conclude that the statute permits disposal of a parcel through an exchange. A.C.A.15-20-309 appears to grant broad discretion to the Commission to "sell or dispose" of the property.  The definition of the term "dispose" includes: "to transfer to the control of another."  See Webster's New Collegiate Dictionary, 1977 Ed.  An exchange of property would appear to fall within this definition.  And while the legislation offers no definition of these terms, it will always be presumed that the Legislature employed words in their usual and common meaning.  Bolden v. Watt, 290 Ark. 343,719 S.W.2d 428 (1986).
You have also asked what procedures should be followed to effect the exchange. Since the statutes contain no requirements in this regard, it is my opinion that procedures generally applicable to this type of real estate transaction would suffice.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.